       Case 4:19-cv-01681 Document 1 Filed on 05/07/19 in TXSD Page 1 of 6



                             UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF TEXAS

                                      HOUSTON DIVISION

SAVAGE SE OPERATIONS, LLC                 *     CIVIL ACTION NO.:
AND ITS UNDERWRITERS                      *
                                          *     ADMIRALTY
VERSUS                                    *
                                          *     JUDGE
WARTSILA NORTH AMERICA, INC.              *
AND WARSTILA CORPORATION                  *     MAG. JUDGE
******************************************************************************

                                          COMPLAINT

         NOW INTO COURT, through undersigned counsel, come Plaintiffs, Savage SE

Operations, LLC (“Savage”) and its Underwriters (“Underwriters”), who file their Complaint

against Wartsila North American, Inc. and Wartsila Corporation, and respectfully allege as

follows:

                                                1.

         Plaintiff, Savage SE Operations, LLC is a Delaware limited liability company, licensed to

do and doing business in the State of Texas.

                                                2.

         Plaintiff, Underwriters, are foreign insurance companies that have issued policies of

insurance, which policies provided insurance coverage to the SULPHUR ENTERPRISE and/or

cover the losses and damages sought by Savage herein.

                                                3.

         Made Defendants herein are the following:

         Warstila North America, Inc., a Maryland corporation with its headquarters and
         principal place of business in Houston, Texas, which is licensed to do and doing
         business in the State of Texas; and

{N3812606.1}                                     1
       Case 4:19-cv-01681 Document 1 Filed on 05/07/19 in TXSD Page 2 of 6




         Warstila Corporation, a foreign corporation licensed to do and doing business
         under the laws of Finland, which through its subsidiaries, including Wartsila
         North America, Inc., is doing business in the State of Texas.

                                                4.

         This is a case of Admiralty and Maritime jurisdiction, and this Court has jurisdiction

pursuant to 28 U.S.C. §1333 and §1331.

                                                5.

         Venue is proper because Warstila North America, Inc. maintains its North American

headquarters in this District and a substantial part of the events or omissions giving rise to this

claim occurred within this District.

                                                6.

         Savage is the owner pro hac vice and operator of the M/V SULPHUR ENTERPRISE, a

bulk chemical carrier bearing IMO No. 1024115.

                                                7.

         From January 2018 through May 2018, the SULPHUR ENTERPRISE was placed in dry-

dock in Tampa, Florida to undergo ordinary and routine repairs.

                                                8.

         In connection with this dry-docking, Savage contracted with Warstila North America,

Inc. and/or Wartsila Corporation to perform a complete overhaul of the SULPHUR

ENTERPRISE’s Auxiliary Engine No. 3.

                                                9.

         The SULPHUR ENTERPRISE left its dry-dock in Tampa, Florida on May 5, 2018, and

began transiting to Galveston, Texas.




{N3812606.1}                                    2
       Case 4:19-cv-01681 Document 1 Filed on 05/07/19 in TXSD Page 3 of 6



                                               10.

         On May 7, 2018, as the SULPHUR ENTERPRISE was in the Galveston Ship Channel,

heading for its berth, a fire broke out in the Engine Room.

                                               11.

         The fire caused significant and extensive damage to Auxiliary Engine No. 3, as well as

Auxiliary Engine No. 1 and No. 2 and other portions of the Engine Room.

                                               12.

         The fire was a result of and caused by defective work performed by Warstila North

America, Inc. and/or Wartsila Corporation while overhauling Auxiliary Engine No. 3.

                                               13.

         As a result of the fire, the SULPHUR ENTERPRISE sustained significant and extensive

damage that required repairs and caused the SULPHUR ENTERPRISE to be placed out of

service for a number of months.

                                               14.

         As a result of the fire, Savage and Underwriters sustained and suffered significant and

extensive damages in repairing the SULPHUR ENTERPRISE, as well as in placing the

SULPHUR ENTERPRISE out of service for a number of months.

      COUNT ONE – NEGLIGENT PERFORMANCE OF MARITIME CONTRACT

                                               15.

          Savage and Underwriters re-allege the allegations contained in Paragraphs 1-14.

                                               16.

         Defendants, Warstila North America, Inc. and/or Wartsila Corporation, were negligent in

the performance of their work in completing the overhaul of the SULPHUR ENTERPRISE’s

Auxiliary Engine No. 3.

{N3812606.1}                                    3
       Case 4:19-cv-01681 Document 1 Filed on 05/07/19 in TXSD Page 4 of 6



                                               17.

         More specifically, Defendants, Warstila North America, Inc. and/or Wartsila

Corporation, failed to perform their work with due and reasonable care, skill and diligence.

                                               18.

         The negligence of Defendants, Warstila North America, Inc. and/or Wartsila Corporation,

and the breach of their duty was the proximate cause of the fire aboard the SULPHUR

ENTERPRISE and the damages sustained by Savage and its Underwriters.

                                               19.

         As a result of this negligence, Savage and Underwriters have suffered damages.

                          COUNT TWO - BREACH OF CONTRACT

                                               20.

          Savage and Underwriters re-allege the allegations contained in Paragraphs 1-14.

                                               21.

         Defendants, Warstila North America, Inc. and/or Wartsila Corporation, breached their

contract with Savage by failing to perform their work in completing the overhaul of the

SULPHUR ENTERPRISE’s Auxiliary Engine No. 3 in accordance with the standards, in a good

and workmanlike manner, and with due and reasonable care, skill and diligence.

                                               22.

         This breach by Defendants, Warstila North America, Inc. and/or Wartsila Corporation,

was the proximate cause of the fire aboard the SULPHUR ENTERPRISE and the damages

sustained by Savage and its Underwriters.

                                               23.

         As a result of this breach, Savage and Underwriters have suffered damages.




{N3812606.1}                                    4
       Case 4:19-cv-01681 Document 1 Filed on 05/07/19 in TXSD Page 5 of 6



                     COUNT THREE – BREACH OF WARRANTY
                AND/OR BREACH OF WORKMANLIKE PERFORMANCE

                                                 24.

         Savage and Underwriters re-allege the allegations contained in Paragraphs 1-14.

                                                 25.

         Defendants, Warstila North America, Inc. and/or Wartsila Corporation, further breached

their obligation to perform their work in completing the overhaul of the SULPHUR

ENTERPRISE’s Auxiliary Engine No. 3 in a workmanlike manner.

                                                 26.

         This breach by Defendants, Warstila North America, Inc. and/or Wartsila Corporation,

was the proximate cause of the fire aboard the SULPHUR ENTERPRISE and the damages

sustained by Savage and its Underwriters.

                                                 27.

         As a result of this breach, Savage and Underwriters have suffered damages.

                                            DAMAGES

                                                 28.

         As a direct result of Defendant’s negligence, breach of contract, breach of warranty

and/or breach of workmanlike performance, Savage and Underwriters have suffered significant

damages including, but not limited to, the following:

         1.     Cost of repair;

         2.     Downtime and/or loss of profits;

         3.     Other incidental expenses including, but not limited to, tug assistance and
                overhead costs;

         4.     Loss of business opportunities and business reputation;

         5.     Potential lost revenues in the future as a result of downtime; and

{N3812606.1}                                       5
       Case 4:19-cv-01681 Document 1 Filed on 05/07/19 in TXSD Page 6 of 6




         6.     Attorney’s fees and costs.

         WHEREFORE, Plaintiffs, Savage SE Operations, LLC and its Underwriters, pray that

Defendants, Warstila North America, Inc. and/or Wartsila Corporation, be duly served with a

copy of this Complaint and cited to appear and answer, all and singularly, the allegations of the

Complaint and after due proceedings are had, there be judgment herein in favor of Plaintiffs,

Savage SE Operations, LLC and its Underwriters, and against Defendants, Warstila North

America, Inc. and/or Wartsila Corporation, in the full amount of all damages claimed which are

reasonable in the premise, together with pre-judgment interest and costs, and any other relief

which the Court deems appropriate.

         This 7th day of May, 2019.




                                             Respectfully submitted,

                                             JONES WALKER LLP

                                             Jefferson R. Tillery
                                             JEFFERSON R. TILLERY (TX SD Bar 295817)
                                             C. BARRETT RICE (La. Bar 23122)
                                             JONES WALKER LLP
                                             201 St. Charles Avenue,51st Floor
                                             New Orleans, Louisiana 70170-5100
                                             Telephone: (504) 582-8616
                                             Facsimile: (504) 582-8015
                                             Attorneys for Plaintiffs, Savage SE Operations, LLC
                                             and its Underwriters




{N3812606.1}                                    6
